Case 4:20-mj-00471 Document 1 Filed on 03/09/20 in TXSD Page 1 of 5

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the United States Courts
Southern District of Texas
Southern District of Texas FILED
United States of America ) MAR -9 2020
Vv. )
) Case No. David J. Bradley, Clerk of Court
)
Windy Merrell .
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ January 2019 until March 6, 2020 __ in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC Section 1708 Possession of Stolen Mail
18 USC Section 1344 Bank Fraud

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.
Complainant's signature

Eric Casarez, Postal Inspector

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 03/09/2020 Lhecen va = D sg

Judge’s signature

City and state: Houston, Texas Honorable Frances H. Stacy
Printed name and title

 
Case 4:20-mj-00471 Document 1 Filed on 03/09/20 in TXSD Page 2 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Eric Casarez, being duly sworn, hereby depose and say:

1. 1am a Postal Inspector (PI) with the U.S. Postal Inspection Service (USPIS) and have been so
employed since January 2013. I am currently assigned to the USPIS Mail Theft/ Mail Fraud
Team, which is tasked with the investigation of complex mail theft crimes, including but not
limited to, credit card fraud, money order fraud and identity theft. I have gained experience in
conducting such investigations through training in seminars, classes and everyday work related
investigations. I have personally participated in investigations involving violations of federal
law regarding mail theft and criminal groups that result from such unlawful activity. As an
inspector, I am authorized to investigate violations of the laws of the United States and to seek

forfeiture of property under authority of the United States.

2. Imake this affidavit in support of a criminal complaint charging Windy Leigh MERRELL,
W/F, 02/27/78, with Title 18 U.S.C., Section 1344 (Bank Fraud) and Title 18 U.S.C., Section
1708 (Mail Theft).

3. Because this affidavit is being submitted for the limited purpose of securing a criminal
complaint, I have not included each and every fact known to me concerning this investigation.
This affidavit is based on my own personal knowledge, information provided by records, and
interviews of witnesses and other law enforcement agents. Where statements of others are set

forth in this affidavit, they are set forth in substance an in part.

4. During the months of January 2019 to December 2019, the U.S. Postal Inspection Service
received numerous complaints of mail theft from the Greater West Houston Area to include
addresses in Katy, Harris County and Fort Bend County, TX. These complaints involved
Apartment panel boxes that were pried open and mail stolen, particularly loan checks from

Regional and Republic Finance.

 

 
Case 4:20-mj-00471 Document 1 Filed on 03/09/20 in TXSD Page 3 of 5

5. Regional Finance Fraud Analyst R. Zajaczkowski-Nalley provided PI Palomar information
regarding reported loan check fraud (checks made out to victims from Regional Finance). Suspects
stole the checks from the mail from the greater Houston area and then negotiated them using
counterfeit identification documents at banks. From the period of January 2019 to December of
2019, approximately $731,500 negotiated as fraud. Furthermore, victims completed fraud

affidavit’s pertaining to the negotiated checks.

6. REGIONAL FINANCE Wells Fargo Bank Account Check Number: 1033023030, drawn on
checking account #2079900585188 and negotiated at 5175 W 34th St., Houston, TX 77092 at
approximately 1507 on October 07, 2019 in the name of GLENNA KRAFT. Affiant viewed the
video still photos and positively identified MERRELL as cashing the KRAFT check. MERRELL
is a known mail theft suspect and previously identified in several USPIS cases involving forgery

and identity theft.

7. REGIONAL FINANCE Wells Fargo Bank Account Check Number: 1032968346, drawn on
checking account #2079900585188 and negotiated at the branch located at 1350 W 43RD St.,
Houston, TX 77018 at approximately 1420 on October 21, 2019 in the name of MARLENE
GONZALEZ. Affiant viewed the video still photos and observed a female subject matching the
description of MERRELL as cashing the GONZALEZ check.

8. REGIONAL FINANCE Wells Fargo Bank Account Check Number: 1033184502, drawn on
checking account #2079900585188 and negotiated at the branch located at 1350 W 43®P St,
Houston, TX 77018 at approximately 1323 on November 02, 2019 in the name of PEGGY E.
FLORES. Affiant viewed the video still photos and positively identified MERRELL as cashing
the FLORES check.

9, On or about March 5, 2020, Houston Police Department Sgt. D. Schlosser, a certified Police
Officer in the State of Texas, known to be a credible and reliable person, notified the USPIS
regarding an individual (hereafter-styled CS, Confidential Source) who he brought into custody
on an unrelated case. On the same day, PI Andres Gomez and Affiant interviewed CS. In

summary, CS advised MERRELL resides at 8403 Triola Ln and steals mail using postal keys,

 

 
Case 4:20-mj-00471 Document 1 Filed on 03/09/20 in TXSD Page 4 of 5

cashes checks found in the mail and conducts fraudulent credit card transactions with cards
found in the mail. CS stated MERRELL brings to the residence multiple pieces of stolen mail

daily, obtains personal identifying information and creates false identifications in the process.

10. On March 6, 2020, Affiant conducted surveillance at 8403 Triola and observed MERRELL
arrive in a 4-door BMW sedan, black in color, and exit the vehicle with several items to include a
large black trash bag. The driver, later identified as Zachary Thomas Gray, W/M, 07/29/96, was
also seen entering the residence with several items. Soon after, Affiant observed both
MERRELL, Gray and an unknown male placing several items, to include a grey plastic bag,
back into the BMW sedan.

11. Affiant approached and detained both subjects, as Gray entered the driver seat and
MERRELL entered the front passenger seat of the vehicle. Affiant observed, in plain view, the
grey plastic bag containing numerous gift cards and other loose documents inside the vehicle.
Affiant along with Harris County Constables, Pct. 5 also made contact with two unknown
individuals at residence. Through the course of a protective sweep of both the residence and
detached garage, Affiant observed inside the residence, in plain view, a large black trash bag
along with rifled mail. Affiant also observed upwards of ten large black trash bags, some of

which contained rifled mail, inside the detached garage.

12. While on Scene, MERRELL told PI Palomar and PI Rounds in a mirandized interview that
various people brought stolen mail to the residence (8043 Triola Ln., Houston, Harris County,
Texas 77036) from the southwest area of Houston using (counterfeit) postal arrow keys. The
mail stolen from apartment panel boxes. Gray also told PI Gomez and PI Kirkegaard in a
mirandized interview that MERRELL commits mail fraud. Gray stated MERRELL goes out at
night and steals mail from postal mailboxes. Gray stated that MERRELL gets checks from the
mail and later cashes these checks. Gray has witnessed MERRELL bring stolen mail into the
residence. Gray advised they use laptops and printers to make paper identification cards. Gray

mentioned there was a desktop in the house, but did not know if they used that one too.

 

 
Case 4:20-mj-00471 Document 1 Filed on 03/09/20 in TXSD Page 5 of 5

13. On the same day, Inspectors obtained a search warrant for 8043 Triola Ln, Houston, TX
77036. Inspectors recovered hundreds of pieces of unopened and rifled mail, numerous checks
and fictitious paper identifications combined from within the residence, detached garage and the
vehicle (BMW). The checks listed names other than MERRELL and Gray and contained
addresses from account holders who reside in greater Houston area. Affiant observed the
fictitious paper identifications contained an image of MERRELL but listed the names and

personal identifying information of other people.

14. Based on the totality of the foregoing facts and circumstances, I believe that evidence of a

violation of Title 18 U.S.C., Section 1344 (Bank Fraud) and Title 18 U.S.C., Section 1708 (Mail

Theft) and there is probable cause for the issuance : = atest warrant for MERRELL.
EE m

ric Casarez,

United States Postal Inspector

Sworn and Subscribed to me this 9"" day of March, 2020, and I find probable cause.

Frances H. Stacy
United States Magistrate Judge
Southern District of Texas
